Citation Nr: 0811620	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  02-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for syphilis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed to be a residual of syphilis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980.  In September 2001, VA determined his period of 
service from January 15, 1976, to January 14, 1979, was under 
honorable conditions, whereas his service from January 15, 
1979, to October 10, 1980, was dishonorable.  So his second 
period of dishonorable service is a bar to VA compensation 
benefits.  38 C.F.R. § 3.12(a) (2007). 

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
September 2001, the RO denied the veteran's claims for 
service connection for an acquired psychiatric disorder 
(claimed as "nerves"), headaches, sinusitis, neck, back, 
bilateral feet, and bilateral knee disabilities.  In July 
2003, the Board remanded the appeal after the veteran 
indicated he wanted a hearing at the RO before a Veterans Law 
Judge of the Board.  After a hearing was scheduled in 
November 2003, however, the veteran withdrew his hearing 
request.  Then, in March 2004, the RO denied his claims for 
service connection for syphilis and residuals.

The Board issued a decision in January 2005 also denying the 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2005, during the pendency of this appeal to the 
Court, a separate appeal to the Board for five additional 
claims was denied.  Those claims included entitlement to 
service connection for headaches, a neck disability, 
a back disability, sinusitis, and a left foot disability - 
all claimed as secondary to Guillain-Barré syndrome as a 
result of a swine flu vaccination.

In October 2006, the veteran's attorney and VA's Office of 
General Counsel filed a Joint Motion for Partial Remand 
asking the Court to vacate the Board's decision and remand 
the case for further development and readjudication in 
compliance with directives specified.  The Joint Motion 
specifically noted that the veteran was not contesting the 
Board's decision as to his claims for service connection for 
a right foot disability, bilateral knee disability, and 
warts.  Nor was he contesting any of the claims adjudicated 
in the October 2005 Board Decision.  The Court granted the 
Joint Motion in a November 2006 Order and has since returned 
the file to the Board.


FINDINGS OF FACT

1.  The veteran did not contract syphilis during his period 
of honorable military service from January 15, 1976, to 
January 14, 1979.

2.  The veteran developed an acquired psychiatric disorder as 
a result of a closed head injury many years after service.


CONCLUSIONS OF LAW

1.  Syphilis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for syphilis and 
for an acquired psychiatric disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address these claims on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in January 2001, May 
2001, June 2001, January 2004, and June 2007:  (1) informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him of the information 
and evidence he was expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), it was held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The VCAA notice to the veteran did not mention or discuss the 
type of evidence necessary to establish a downstream 
disability rating or an effective date for his syphilis or 
psychiatric disability in the event either is service 
connected.  And in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that a notice 
error, concerning any element of a claim, is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 
37, 46 (2008) ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

Here, the veteran is represented by a private attorney who 
presumably is knowledgeable of the nuances unique to 
adjudicating claims for veteran's benefits.  Also, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's underlying claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  The 
veteran was also afforded two VA examinations in August 2007 
for medical opinions indicating whether he contracted 
syphilis during his period of honorable military service 
and, if so, whether his psychiatric disorder is related to 
this disease process.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.



II.  Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the 
disability in question, but compensation is limited to the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this particular case at hand, the veteran claims he 
contracted syphilis during his period of honorable military 
service from January 15, 1976, to January 14, 1979, and that 
he has since developed a psychiatric disorder as a residual 
of this disease.  After carefully reviewing the evidence of 
record, however, the Board finds that he did not contract 
syphilis during his period of honorable military service.  
And, equally significant, there is no evidence that he 
currently has syphilis.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, not for a 
past disability).  Therefore, service connection for syphilis 
and its claimed residuals, to include an acquired psychiatric 
disorder, must be denied.

A.  Syphilis

There is no credible indication the veteran contracted 
syphilis during his entire period of military service, 
including both his honorable and dishonorable periods of 
service.  In this regard, none of his service medical records 
makes any reference to syphilis or to any other sexually 
transmitted disease.  Indeed, the report of his military 
separation examination notes that his genitourinary system 
was entirely normal.  Thus, since there is no credible 
evidence he had syphilis while in service, the service 
medical records provide highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The record shows, instead, the veteran was first diagnosed 
with syphilis in 1988, at which time it was effectively 
treated.  A June 1988 record from Franklin Square Hospital 
indicates he was treated for syphilis one year prior, 
although he had had a positive blood test just three months 
earlier.  An April 1989 record indicates he was diagnosed and 
treated in July 1988.  He worried about recurrence, but none 
was noted.  Since these records show his syphilis was first 
diagnosed over ten years after his period of honorable 
military service, they provide additional compelling evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

Claimed disorders, as here, initially diagnosed after 
discharge may still be service connected if all the evidence, 
including relevant service records, establishes the disorder 
was incurred in service.  38 C.F.R. § 3.303(d).



Concerning this, the competent medical evidence in support of 
the veteran's claim includes opinions from E.M., M.D., the 
veteran's treating physician.  In a June 2003 letter, E.M., 
M.D., indicated that he began treating the veteran for 
depression in 1997.  Dr. E.M. also noted the veteran had 
neurosyphilis that was first detected seven years after his 
military service.  Dr. E.M. said tertiary syphilis can cause 
a variety of neurological impairments, among them chronic and 
intransient depression.  Dr. E.M. then opined, "[i]t is 
reasonable to assume that [the veteran] contracted this 
syphilis during his military service since symptoms of 
neurosyphilis may be many years before they are evident."  

Dr. E.M. essentially reiterated his opinion in a January 2007 
letter, however, listing cognitive dysfunction and other 
psychiatric disorders - namely, bipolar disorder, substance 
abuse, and others (aside from the depression previously 
mentioned) as resulting neurological impairments from 
tertiary syphilis.  Dr. E.M. again said that it is reasonable 
to assume the veteran contracted this neurosyphilis during 
his military service since symptoms of neurosyphilis may be 
many years before they are evident.  Dr. E.M. indicated that, 
among the items reviewed, were letters on June 2, 2003 
(apparently referring to his prior opinion) and the records 
of the veteran's hospitalization in Brynn Marr Behavioral 
Health System in January and February of 1997 where at that 
time his discharge diagnosis was bipolar disorder, however, 
references were made at that time to his history of treatment 
for neurosyphilis.  In addition, said Dr. E.M., he had 
reports from Onslow Memorial Hospital where the veteran's 
spinal fluid determinations were normal and nonreactive.  In 
a handwritten addendum, dated in March 2007, Dr. E.M. wrote, 
"Note:  the above because your honorable period of service 
was longer it is more likely you contracted syphilis at that 
time." 

Dr. E.M.'s opinion thus attempts to distinguish when the 
veteran contracted syphilis while in the military, concluding 
this more likely occurred during his first period of service 
- which was under honorable (as opposed to dishonorable) 
conditions, because for no other reason than the first period 
of service was longer.  The problem with this opinion, 
however, is that it is not supported by the other evidence of 
record, thereby significantly limiting its probative value.  
In this regard, as mentioned, the veteran's service medical 
records make no reference to syphilis or to any other 
sexually transmitted disease.  And while Dr. E.M. justifies 
this on the grounds that there is a latency period - often 
many years, before symptoms of syphilis are readily evident, 
the Board sees that an August 2001 record from The Center for 
Counseling and Evaluation notes the veteran's statement that 
he had developed a wart on his penis in 1980 while at 
Virginia Beach.  That, however, was during his period of 
dishonorable service - and, hence, a time when he is 
ineligible to receive VA benefits.  So even assuming for the 
sake of argument that this penile wart in 1980 was due to 
syphilis, the most likely scenario would be that he 
contracted the disease in 1980 and that it remained latent 
for about seven years until he developed symptoms consistent 
with neurosyphilis.  That is to say, Dr. E.M.'s opinion is 
based on inaccurate facts - i.e., inconsistent with the 
evidence of record - and therefore of limited probative 
value.  Cf., Kowalski v. Nicholson,
19 Vet. App. 171 (2005) (indicating the Board may not 
disregard a favorable medical opinion solely on the rationale 
it was based on a history given by the veteran).  Rather, as 
the Court further explained in Coburn v. Nicholson, 
19 Vet. App. 427 (2006), reliance on a veteran's statements 
renders a medical report not credible only if the Board 
rejects the statements of the veteran as lacking credibility.

Here, although Dr. E.M. cited evidence other than the 
veteran's unsubstantiated lay assertions as grounds for 
concluding he most likely contracted syphilis during his 
period of honorable, as opposed to dishonorable, service, Dr. 
E.M. still did not otherwise account for the penile wart in 
1980 during the disqualifying period of service.  
Accordingly, this opinion is insufficient to grant the claim.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see, 
too,Reonal v. Brown, 5 Vet. App. 458, 461 (1993).



The other medical evidence in support of the veteran's claim 
is an opinion from E.D., a Psychiatric Nurse Practitioner.  
In a March 2004 letter, E.D. indicated that the veteran 
unknowingly contracted syphilis while on active duty in 1978, 
but was first diagnosed with the condition in 1987 at the 
Baltimore County Health Department.  She explained that he 
was then referred to an infectious disease specialist at 
Franklin Square Hospital, who diagnosed him as having 
neurosyphilis.  She said the specialist told him he had 
contracted the disease eight to ten years earlier - thereby 
placing the date of onset between 1977 and 1979.

So, like Dr. E.M, E.D. indicated the veteran contracted 
syphilis during his period of honorable military service from 
January 15, 1976, to January 14, 1979, and not during the 
period of dishonorable service that followed from January 15, 
1979 to October 10, 1980.  The problem with this opinion, 
however, is that E.D. is not competent to offer an opinion 
concerning the etiology or date of onset of an infectious 
disease such as syphilis.  In Black v. Brown, 10 Vet. App. 
279, 284 (1997), the Court held that a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  In this case, however, there is 
no evidence that E.D., a psychiatric nurse practitioner, has 
specialized knowledge in infectious diseases such as 
syphilis.  Since she is not competent in this regard, the 
Board will not consider her opinion as probative of when the 
veteran contracted syphilis.  And, like Dr. E.M.'s, the 
opinion also fails to account for the penile wart in 1980 
during the disqualifying period of service - especially 
since Dr. E.M. indicated there may be a latency period of 
"many years" before the symptoms of syphilis become 
apparent.

Moreover, even if the Board were to assume for the sake of 
argument that E.D. is medically competent to render an 
opinion concerning the etiology of the veteran's syphilis, 
her opinion would still be insufficient to grant service 
connection.  In this regard, her opinion is not really an 
independent medical opinion but merely a 


recitation of the veteran's own self-reported history.  Since 
she did not offer an independent medical opinion confirming 
the veteran's self- reported history, E.D.'s March 2004 
letter has no probative value concerning the etiology of 
the veteran's syphilis.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); see, too, Swann and Reonal, both 
supra.

Lastly, it is also important to keep in mind that a VA 
examiner reviewed the claims file in August 2007 before 
concluding that he was simply unable to provide an opinion 
about the time of contraction of the veteran's syphilis 
without resorting to speculation.  So this examiner was 
unable to confirm that the veteran contracted syphilis during 
his period of honorable military service and not, for 
example, during the immediately subsequent period of 
dishonorable service.  The Court has held that when, as here, 
a physician is simply unable to comment on etiology without 
resorting to speculation, this is tantamount to non-evidence 
and, therefore, insufficient to support a claim.  Statements 
like this from doctors that are, for all intents and 
purposes, inconclusive as to the origin of a disease cannot 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).

Regardless of when the veteran contracted syphilis, there is 
no indication he currently has syphilis or neurosyphilis.  He 
was apparently diagnosed and treated in 1988.  In February 
1997, records from Onslow Memorial Hospital were negative for 
syphilis.  Indeed, the Joint Motion notes that "[t]he 
parties acknowledge that Appellant does not have a current 
diagnosis of syphilis."  See Joint Motion for Partial Remand 
at 3.  Without competent evidence confirming that he 
currently has syphilis or neurosyphilis and linking it to his 
military service, he has no valid claim.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claim that he 
contracted syphilis during his period of honorable military 
service.  But he is not competent to determine the etiology 
or date of onset of an infectious disease such as syphilis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Even accepting 
that he is competent, for example, to comment on specific 
symptoms he may have experienced since service - such as 
when his syphilis symptoms reportedly first became apparent 
some seven years after service, his contentions are still 
outweighed by the evidence of record showing only a penile 
wart during his disqualifying period of service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

B.  Acquired Psychiatric Disorder

The veteran's service medical records also do not contain any 
mention or indication of a psychiatric disorder.  So there is 
no evidence supporting a claim of direct incurrence of this 
condition in service.  Instead, he claims his acquired 
psychiatric disorder is secondary to Guillain-Barré syndrome 
resulting from a claimed swine flu vaccination or, 
alternatively, is attributable to syphilis.

The first indication of a psychiatric disorder in the record 
is the self-described "breakdown" the veteran had in 1996.  
He was diagnosed with bipolar disorder and major depressive 
disorder.  In November 2001, he stated that he believed his 
nervous problem may have had something to do with the swine 
flu vaccine he had received in the early part of 1976, and he 
indicated he might possibly have 
Guillain-Barré syndrome.  In support of this contention, he 
submitted a copy of a decision in a lawsuit filed by a 
different veteran against the government for a severe 
allergic reaction that the veteran had to the swine flu 
vaccine.  In 1976, Congress enacted the Swine Flu Act, which 
established strict liability in certain circumstances where 
individuals experienced side-affects from the vaccine.  
Nervous disorders, including Guillain-Barré syndrome, were a 
commonly reported side-affect.

There are several problems with the veteran's argument, 
however.  First, there is no indication he has been diagnosed 
with Guillain-Barré syndrome or any other psychiatric 
disorder caused by the flu vaccine.  Second, there is no 
indication he had any sort of reaction to the vaccine - if, 
indeed, he did receive the particular strain covered by the 
Swine Flu Act.  Records indicate he received a flu vaccine in 
February 1976.  But there is no indication, as he is 
alleging, that he was hospitalized after the vaccine due to 
an allergic reaction.  Indeed, contrary to his statements, 
two weeks later he was well enough to play football and was 
hospitalized only after he injured his elbow during the game.  
So, obviously, there is no basis for this argument.

The veteran also, as mentioned, claims his psychiatric 
disability is secondary to (i.e., a residual complication of) 
syphilis or neurosyphilis.  But, as established earlier, 
neither syphilis nor neurosyphilis is service connected - 
that is, determined to be related to his military service.  
So there is no basis for secondary service connection even if 
the two conditions are indeed related because the 
precipitating condition has not been linked to his military 
service.  The Board also notes that a VA examiner reviewed 
the claims file in August 2007 before concluding that the 
veteran's mood disorder, not otherwise specified with 
psychotic features by history, is more likely related to head 
trauma he sustained many years after service, which occurred 
immediately preceding his episode of psychosis, rather than 
syphilis.  The Board places significant probative value on 
this opinion, as it was based on a review of the entire 
claims file.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

The Board sees there was a single diagnosis of post-traumatic 
stress syndrome in August 2001.  This diagnosis, however, was 
based solely on the veteran's self-reported history and was 
given by a licensed professional counselor instead of 
psychiatrist or psychologist.  Furthermore, during that 
evaluation the veteran falsely reported that he had a tour of 
duty in Vietnam, therefore bringing into question his overall 
credibility regarding these claims.

The Board also notes that post-traumatic stress disorder 
(PTSD) screening - the accepted litmus test to determine if 
the disorder is present - in May 2005 was negative.  Since 
the evidence does not establish the veteran has PTSD, much 
less as a result of his military service - including a 
service-connected disability, there is no basis to grant 
service connection for this condition.  See 38 C.F.R. § 
3.304(f).

The Board has also considered the veteran's lay statements in 
support of his claim.  But since he is not competent to 
determine the etiology or date of onset of an infectious 
disease such as syphilis, there is no basis to grant service 
connection for any residuals of it, including an acquired 
psychiatric disorder.  See Grottveit and Espiritu, both 
supra.

C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for syphilis and an acquired psychiatric disorder secondary 
to syphilis.  And as the preponderance of the evidence is 
against his claims, the doctrine of reasonable doubt is not 
for application. 38 U.S.C.A.              § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). Accordingly, the appeal is denied.


ORDER

Service connection for syphilis is denied. 

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


